                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

      Plaintiff,
v.                                                 Case No. 8:18-cv-2608-T-23AAS

RAKESH DIXIT, et al.,

      Defendants.
_________________________________________/

                                      ORDER

      The court’s three-hour discovery conference on October 16, 2019 is the latest of

many lengthy discovery conferences in this case. Many, if not all, of the parties’

ongoing discovery issues could be resolved if counsel simply communicated with each

other. Therefore, the following is ORDERED:

      1.    Until all discovery disputes are resolved, lead counsel Alejandro

            Fernandez, Dustin Deese, and Shyam Dixit must meet and confer

            weekly in person for a minimum of one hour to discuss their discovery

            disputes.

      2.    No later than 5 p.m. on Monday, October 21, 2019, lead counsel

            Alejandro Fernandez, Dustin Deese, and Shyam Dixit must agree and

            identify for the court the location, time, and weekday on which the

            weekly meeting will occur.

      3.    If the parties cannot agree, lead counsel Alejandro Fernandez, Dustin

            Deese, and Shyam Dixit must meet at the federal courthouse in Tampa

                                          1
     every Friday at 3 p.m. in one of the conference rooms outside Tampa

     Courtroom 10B with the first meeting on Friday, October 25, 2019.

4.   No later than the next business day after each weekly conference,

     counsel must file a notice briefly outlining what discovery disputes they

     discussed, any agreements or resolutions, and an update of the overall

     progress of discovery. No discovery motion may be filed until the filing

     party can certify that the issue was discussed at two separate weekly

     meetings.

ORDERED in Tampa, Florida, on October 18, 2019.




                                  2
